Day, J.
We do not stop to consider whether an attorney, simply as such, can, under section 2706 of the Revision, enter satisfaction of a judgment which will be binding upon his client, upon payment of less than its face. In the view which we take of this case, a determination of this question is unnecessary. The judgment against defendant was rendered, as shown by the affidavit, in June, 1861. In November, 1861, the settlement referred to was made between defendant and Wm. T. Clark, the attorney of plaintiffs. The execution sought to be recalled did not come to the hands of the sheriff until April 24,1872, almost eleven years after the judgment was rendered, and more than ten years after the alleged settlement was made. In the meantime no further payments have been demanded upon *59the judgment, and no effort to collect it has been made. In view of all these facts, in connection with the known promptness with which business men usually assert their claims to whatever is their due, we think it is a legitimate inference that Clark had authority from plaintiffs to settle in the manner indicated, or that they were informed of his acts, and by their long silence adopted and ratified them, and that the court erred in holding that the facts stated, unexplained, were insufficient to authorize a satisfaction of the judgment, and, of consequence, erred in refusing to give plaintiffs time to procure and file affidavits contradicting the facts set up by defendant.
The cause is, therefore, reversed and remanded with leave to the plaintiffs to procure and file counter affidavits, if they shall be so advised.
Reversed.